Boyce, J.
[1] The exceptions are too general. Each exception should state the particular error relied on.
' Mr. Chaytor:—I consent that the exceptions relied on be pointed out from the record, and heard.
The important exception was that the order made by the court below, adjudging the accused guilty, etc., was made by the “city judge” and not by the judge of said Municipal Court.
*23The record discloses that all the proceedings below were made on regular forms of and had in “the Municipal Court for the City of Wilmington”.
The said court is an inferior court established by the General Assembly under constitutional authority, and the “city judge” of said court is charged with duties dual in character; that is, with jurisdiction of all those criminal matters and offenses enumerated in the thirtieth' section of the fourth article of the Constitution, committed within the City of Wilmington, etc., and also of all offenses against any of the laws, ordinances, regulations or constitutions of said city, etc. Section 2121, Revised Code of 1915.
By Section 2116, Revised Code of 1915, the said court was established, and it is made the duty of the Governor to appoint and commission a “city judge” to hold and keep said court, which is given original and concurrent jurisdiction with the Court of General Sessions, unless the accused shall demand a trial by jury, in cases of any parent who shall, without lawful excuse, desert, or willfully neglect, or refuse to provide for the support and maintenance of his or her legitimate or illegitimate child or children, under the age of sixteen, in destitute or necessitous circumstances. Section 3035, Revised Code of 1915.
On complaint being made, the said court issued process for the arrest of the accused, which was executed. Information was filed, charging that the accused, in, etc., on, etc., “did unlawfully without just cause, willfully neglect to provide for the support and maintenance of his illegitimate child under sixteen years of age, in destitute and necessitous circumstances.”
The accused when arraigned did not demand a trial by jury, but pleaded not guilty, and submitted to the jurisdiction of the court. “After hearing all the evidence for the state and the accused,” in said court, “the Hon. Philip Q. Churchman, ‘City Judge,’ adjudged the defendant guilty,” etc.
Boyce, J.,
[2] delivering the opinion of the court:
Under the act creating the Municipal Court for the City of Wilmington the “city judge” is judge of that court, and the *24order made by the judge in this case, adjudging the accused guilty, etc., must be taken to be the order of said court.
The exceptions are overruled, and the judgment below is affirmed.